 158DECISIONSOF NATIONALLABOR RELATIONS BOARDFineOrganics,Inc. and Paint,Chemical,Clerical,Warehouse&IndustrialWorkers Union, Local1310,International Brotherhood of Painters & Al-liedTrades,AFL-CIO. Cases 22-CA-5349 and22-CA-5633October 22, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn April 18, 1974, Administrative Law Judge IvarH. Peterson issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand finds merit in certain of the Respondent's excep-tions.Accordingly, the Board has decided to affirmthe rulings, findings, and conclusions of the Adminis-trative Law Judge, only to the extent that they areconsistent with this Decision and Order.The Administrative Law Judge found that the Re-spondent engaged in the following unlawful conduct:threatened its employees with economic reprisals be-fore and during a strike which began on March 12,1973, and ended on April 27, in violation of Section8(a)(1) of the Act; suspended Edward Masterson for3 days on June 12, in violation of Section 8(a)(3), anddischarged him on September 26, in violation of Sec-tion 8(a)(3) and (4); and refused to bargain with theUnion between February 27 and April 27, 1973, andbetween May and October or November 1973. Wedo not agree with any of the foregoing findings forthe reasons discussed below.The Union filed its unfair labor practice charge inCase 22-CA-5349 on March 16, 1973, while a strikewas in progress, alleging violations of Section8(a)(1)and (5). The Respondent and the Union entered intoa settlement agreement on April 27, approved by theActing Regional Director on April 30, which endedthe strike by offering immediate and full reinstate-mentto the striking employees. The agreement alsoprovided for Respondent to post a notice in its plantthat it would cease and desist from refusing to recog-nize and bargain with the Union, from threateningits employees with economic reprisals for engaging inunion activities, and from in any like or related man-ner interfering with, restraining, or coercing its em-ployees in the exercise of the foregoing correlativerights, or the right to refrain from such activities.Following the settlement agreement, the Unionfiled another charge, Case 22-CA-5633, on October5, 1973, in which it was alleged that Respondent didnot bargain in good faith between May and October1973, and that Masterson's suspension and ultimatedischarge on September 26 was discriminatorily mo-tivated. The Regional Director investigated these lat-er allegations and administratively determined therewas reasonable cause to believe that the Respondenthad engaged in unfair labor practices since the ap-proval of the settlement agreement and therefore is-sued on November 21, 1973, an order withdrawingapproval of and setting aside informal settlementagreement. On November 23, 1973, the Regional Di-rector issued an Order Consolidating Cases (22-CA-5349 and 5633), Complaint and Notice of Hear-ing, the basis on which the instant hearing was con-ducted by the Administrative Law Judge.As found by the Administrative Law Judge, withinIweek of the settlement agreement's approval by theRegional Director, the Respondent began bargainingnegotiations with the Union, which represented theproduction and maintenance employees. The firstmeeting was held on May 4 and one-half of theUnion's demands were discussed; the remaining de-mands were discussed at the next meeting of May 7,atwhich time the Respondent's attorney told theUnion that he was being replaced as Respondent'snegotiator.On May 14, Respondent's stock was purchased byanother company, Hexcel Corporation, but this nei-ther presented any significant hiatus in the bargain-ing negotiations nor raised any successorship issue,as the Respondent continued to recognize the Union.The operation continued under the same name withsubstantially the same managerial, supervisory, andemployee complement producing the same products.The next bargaining session was held on May 22,withHexcel's personnel officer, R. E. -Nelson, aschief negotiator. Subsequent meetings were conduct-ed on June 7, July 9, August 9, September 14, Octo-ber I I and 12, and November 8, 1973, most of themvarying from 3 to 6 hours' duration, according toEdward Kmon, the Union's business agent and chiefnegotiator.Following the August 9 meeting, the Union re-ceived two letters from the Respondent dated August15 and 27.1 In the first letter, the Respondent statedthat, "It seems apparent that we have reached animpasse in our negotiations. Among the items onwhich we have reached an impasse are our proposalson life insurance, [retirement] savings plan and pen-Both letters were also posted on the plant's bulletin board.214 NLRB No. 2 FINE ORGANICS, INC.sion plan.We have indicated to you in our negotia-tionmeetings that we do not believe it is proper forthe employees to suffer the loss of these standardHexcel benefits during this time." The letter alsostated that the benefits would be implemented duringSeptember and October. The August 27 letter pro-posed additional benefits it desired to provide to itsemployees: company-paid major medical insurance,a stock purchase plan, overtime pay on shift differen-tial, a workweek provision, and prorated bonus pay-ments. No mention was made of implementing theseproposals, some of which had been discussed at earli-ermeetings, until after the bargaining sessions ofSeptember 14, October 10 and 11, attended by amediator assigned by the New Jersey State Media-tion and Conciliation Service. During the latter threemeetings, all remaining proposals that had not beendiscussed earlier were covered and the parties agreedto a variety of additional provisions, which includeda change in the workweek, company-paid medicalbenefits, a life insurance program, sick pay, and a jobprogression system.At the end of the October I I meeting, according toNelson's uncontradicted testimony, it was agreedthat the parties were at an impasse. and, that theywere not going to reach a total agreement. No furthermeeting, the Respondent sent another letter, datedOctober 11, to the Union, stating that it intended toput into effect the four benefits referred to in its Au-gust 27 letter and three additional provisions, all ofwhich had been discussed by the end of the OctoberI1meeting;' and some of them had been agreed toby the parties. The October I l letter also stated, "Itappears that we will not be able to reach a contractat this time because of our disagreement with theunion shop issue." The letter also said that the pro-posals were being made "without prejudice to furtherbargaining on these or any other items." The Unionreplied by letter, dated October 16, objecting,."toyour putting into effect these so called changes" andstated that, "In the event that you do however putthem into effect it is to be without prejudice to fur-Respondent began implementing certain of thesebenefits during October and November. The last bar-gaining session was held on November 8, havingbeen arranged by the mediator, and was of short du-ration,with the union-shop issue providing majordiscussion.1.In concluding that the Respondent violated2The Administrative Law Judge found that the proposed prorated bonusbenefit had not been discussed during the negotiations.The record shows,however,that this item was discussed as a substitute for a Christmas bonuswhich Respondent sought to eliminate during the negotiations.159Section 8(a)(5) of the Act, the Administrative LawJudge accepted the General Counsel's contentionthatRespondent met with the Union from Maythrough October, with no intention of entering intomeaningful negotiations or reaching a collective-bar-gaining agreement. The Administrative Law Judgealso characterized Respondent's bargaining positionas intransigent and inflexible, and that it approachedthe bargaining table with a predetermined positionand would not, for any reason, alter this stance.From our examination of the record, it does not sup-port the conclusion reached by the AdministrativeLaw Judge.By the end of the August 9 meeting, virtually allproposals and counterproposals had been discussedand agreement as to some provisions had beenreached. That hard bargaining was indulged in byboth parties is best illustrated by Union Representa-tiveKmon's direct testimony concerning this bar-gaining session: "Well, again we went through everydamn thing and we tried to resolve what we could,give and take on both sides." When asked what elsehappened at the August 9 meeting, Kmon replied,"We did reach an impasse right then and there."'Even the Administrative Law Judge stated on therecord, after Kmon had completed his testimony ofdetailed discussions of all eight. meetings since May22 and while R. E. Nelson, the Respondent's chiefnegotiator, was in the midst of being cross-examinedas to his version of the negotiations, that "it seemspoint clear, to me that the company engaged in dis-cussion, they reached some agreement, the partiescouldn't agree on certain things. It is definitely myunderstanding that good faith bargaining did notnecessarily involve reaching agreement on all mat-ters.".The decision of the Administrative Law Judge alsostates that Respondent, throughout the negotiations,refused to discuss a wage increase, claiming that itwas, a matter of corporate policy for wages to be re-viewed and adjustments granted once during thecourse of a year and, since the employees.had al-ready received a wage increase on January 1, furtherdiscussion of that issue was barred. The recordshows, however, that Respondent had no rigid na-tionwide policy, because it admitted that circum-stances varied from plant to plant; moreover, duringthe October II bargaining session, Respondent didchange an earlier position on the wage issue by pro-posing a retroactive wageincrease,plus anincreaseeffective January 1, 1974.7Although this testimony was not mentioned by the Administrative LawJudge.itaccords with the position of the Respondent and Respondent'sstatement in its August 15 letter to the Union. 160DECISIONSOF NATIONALLABOR RELATIONS BOARDOn these facts we do not agree that theRespondent's postsettlement bargaining reveals thatitdid not intend to reach agreement or that it took anintransigent or inflexible position or otherwise bar-gained in bad faith. Accordingly, we find no viola-tion of the Act in these respects.Nor can we agree with the Administrative LawJudge that by its letters of August 15 and 27 andOctober 11 the Respondent made unlawful unilateralchanges in working conditions. The evidence is clearthat a bargaining impasse existed after the August 9meeting. This impasse was eliminated when bargain-ing resumed on September 14 in the presence of amediator. However, another impasse occurred at theOctober II meeting, at which agreement had beenreached on a variety of major and minor items, butthe parties took adamant positions on certain othermatters, primarily wage rates and a union-securityclause. It is clear that the letters of August 15 and 27were sent during the period of impasse from August9 to September 14 and put into effect benefits whichhad been offered (and some of which had beenagreed to) during the negotiations. Similarly, the let-ter of October I 1 was sent after an impasse had beenreached and was an implementation of benefits of-fered to the Union during bargaining. It is well set-tled that under these circumstances, where a validimpasse has been reached and the benefits put intoeffect have been offered to and discussed with thebargaining representative, the implementation ofsuch benefits is not violative of Section 8(a)(5) and(1) of the Act.4 Accordingly, contrary to the Admin-istrative Law Judge, we find that the circumstancesin this case do not establish a violation of Section8(a)(5) and (1) of the Act.2.The settlement agreement previously discussed,which had first been approved by the Regional Di-rector on April 30, 1973, and later vacated on No-vember 21, 1973, prior to the issuance of the com-plaint herein, provided for the Respondent to post anotice that it would cease and desist: from engagingin threats of economic reprisal because its employeeshad engaged in concerted or union activities (allegedviolations of Section 8(a)(I) of the Act); from refus-ing to recognize and bargain with the Union (allegedviolations of Section 8(a)(5)); and from "in any likeor related manner" interfering with, restraining, orcoercing employees in the exercise of their rights toself-organization and to engage in concerted activi-ties for the purpose of collective bargaining or othermutual aid and protection or to refrain from suchactivities. The agreement also settled a strike by pro-viding for the reinstatement of all striking employ-ees; and the Respondent has posted the aforesaid4 SeeN.L.R.B. v. Katz, et a!.,369 U.S. 736, 745 (1962).notice and complied with the remaining terms of theagreement. Because we have found that the Respon-dent did not violate the Act subsequent to the settle-ment agreement, we shall reinstate the settlementagreement without passing upon the conduct that oc-curred prior thereto.'3.The findings of the Administrative Law Judgethat the Respondent suspended Masterson on June21, in violation of Section 8(a)(3) and then dis-charged him on September 26, in violation of Section8(a)(3) and (4),6 are not supported by the record.Mastersonwas hired in September 1972 andworked at various jobs in the Respondent's plant,where it is engaged in the manufacture of chemicalsand related products. He was the Union's chief shopsteward, was a picket line captain during the strike,and served on the Union's negotiating committee.The strike was.settled on April 30, 1973, and Master-son claimed that thereafter Respondent's foremenchanged their attitude toward him by reminding himto observe the time he spent during break periods.Masterson testified that prior to the strike whichstarted on March 12 he received a warning letterfrom Respondent for carelessness on the job. He wascleaning a tank on the plant's second floor andbrushed some chemical material that fell through agrating and splashed a maintenance man on the floorbelow. The reprimand also noted that he had alloweda chemical to flow down the sewer instead of to anoutside storage tank; and concluded by stating thatfuture infractions of proper work conduct will resultin further disciplinary action "including the [sic] timeoff or discharge." On June 12, Masterson was given a3-day suspension for smoking on the roof of theplant.The incidents which resulted in Masterson's dis-charge occurred during the midnight-to-8-a'.m. shiftof Saturday, September 22. He was working on thetop floor of the plant operating a centrifuge (a ma-chine similar to a huge,washing machine into whichraw materials are placed and from which chemicalsareextracted) and operating a drying machine(which dries the chemicals). There is a bench near themachinery which is used by the operator to watch itsoperations.Only Masterson was working on thisfloor.sMohasco Industries. Inc., (Laurens Park Mill),172 NLRB 2079. fn. I(1968):Conroe Creosoting Company,149 NLRB 1174 (1964). As we findhereinafter that the Respondent did not violate Sec. 8(a)(3) and (4) of theAct by its suspension and discharge of Masterson. we need not considerwhether such violations would have warranted the setting aside of the settle-ment agreement where, as here,the settlement did not relate to violations ofSec. 8(a)(3) and (4).a The complaint, in addition to the 8(a)(3) allegation as to Masterson. alsoalleges that he was discharged in violation of Sec. 8(a)(4) because the Unionhad filed a charge in Case 22-CA-5607 relating to his suspension of June12: this charge was subsequently withdrawn by the Union, but the new onefiled in Case 22-CA-5633 covers this matter. FINE ORGANICS, INC.After the shift started, about 1:30 a.m., ProductionForeman Schreck was making the rounds and foundMasterson asleep on the bench. He told Salvatore,Masterson's immediate supervisor, to go upstairs tothe centrifuge area "and check it out, [Masterson] isup there sleeping." While Salvatore was on his wayup the stairs, he saw a spillage on the floor below thecentrifuge area and rushed up to the next floor,shook and woke up Masterson, and told him thatthere was a spill. No serious damage to any equip-ment on either floor resulted from the spillage, butproduction time was lost due to cleanup operations.During the same shift, about 4:15 a.m., Salvatore wasmaking his regular rounds and found Mastersonasleep again. He left the area to notify Schreck andon their way back to the centrifuge area, spillage wasagain noted on the mill floor below; in addition, wa-ter had entered the drying machine. In addition tothe cleaning operations that followed, the drying pro-cess was substantially slowed down.The Administrative Law Judge found that the Re-spondent would not have suspended and dischargedMasterson for the respective roof smoking and spil-lage incidents, but for his union activities. In hisview, the Respondent was anxious to get rid of Mas-terson, it knew of and condoned the practice of em-ployees' smoking in restricted areas and sleeping dur-ing working hours, and used his derelictions as a pre-text for his ultimate termination. We do not agree.Even if the Respondent was aware that' employeeswere engaging in such conduct, the record does notshow any condonation on the part of Respondent ofany such misconduct. Thus, Ortleb, Respondent'smanager of manufacturing and engineering, whohanded Masterson the suspension letter, while testi-fying concerning the chemical plant's safety rulesand explaining the inherent dangers of smoking inrestricted areas, especially on the roof which hadventilation ducts that could release flammable fumesand cause an explosion, admitted having seen, ciga-rette butts on the roof, but made clear that no onehad ever been reported to have actually been caughtin the act of smoking in that area. With respect to theincidents of September 22, the record does show thatemployees on the midnight'shift did go to the locker-room during their break periods, when a relief manwould take over their job, and hide behind the lock-ers to take a nap. This is not what Masterson did. Hefellasleep while on duty. Although the record indi-cates that the centrifuge machine malfunctions abouttwo or three times a year, this time it occurred twicein one night and the evidence is clear that, had Mas-terson been paying attention to his work, the twospillage incidents during the same shift could havebeen avoided or minimized.161We have also taken into account that Schreck, theshift foreman, did not like Masterson because of anincident that occurred during the strike and wasprobably waiting for Masterson to do somethingwrong.Masterson was only suspended by Schreckimmediately after the second spillage incident. How-ever, it was Ortleb who terminated Masterson onSeptember 26, and then only after he fully discussedthe events of September 22 with Masterson and Su-pervisors Schreck and Salvatore on September 24and 25.Under all of the circumstances, we find insufficentbasis to hold that Respondent's concern about anemployee's smoking in a restricted area of its chemi-cal plant or sleeping on the job was a sham. Accord-ingly,we cannot find that the evidence preponder-ates in favor of a conclusion that Masterson's unionactivitiesmotivated Respondent to suspend and.dis-charge him in violation of Section 8(a)(3) and (4) ofthe Act. We shall therefore dismiss the complaint inits entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint here-in be, and it hereby is, dismissed in its entirety, andthat the settlement agreement in Case 22-CA-5349be reinstated.DECISIONSTATEMENT OF THE CASE[VAR H. PETERSON, Administrative Law Judge: I heardthis case in Newark, New Jersey, on January 8, 9, and 10,based upon charges, filed in Case 22-CA-5349 by Paint,Chemical,Clerical,Warehouse& IndustrialWorkersUnion, Local 1310, International Brotherhood of Painters& Allied Trades, AFL-CIO, herein called Local 1310 ortheUnion, and in,Case 22-CA-5633 by Local 1310 thatthe Respondent, at Sayreville, New Jersey, has engaged inand is now engaging in certain unfair labor practices af-fecting commerce within the meaning of Section 8(a)(l),(3), (4), and (5) and Section 2(6) and (7) of the Act. OnNovember 23, the Acting Regional Director issued an or-der consolidating the cases and a complaint and notice ofhearing against the Respondent alleging violations of Sec-tions 8(a)(1), (3), (4), and (5) of the Act. In its answer, theRespondent denied the commission of any unfair laborpractices.Upon the. basis of the entire record in the case and myobservation of the witnesses as they testified, and a carefulconsideration of the briefs filed by counsel for the GeneralCounsel and counsel for the Respondent on or aboutMarch 14, 1 make the. following: 162DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a New Jersey corporation, and a whol-ly owned subsidiary of Hexcel Corporation, a Californiacorporation, has maintained its principal office and placeof business at 205 Main Street, Lodi, New Jersey, and vari-ous other places of business in that State, including a plantat 880 Main Street, herein called the Sayreville plant. It isengaged at these plants in the manufacture, sale, and distri-bution of chemicals and related products. The only facilityinvolved in this proceeding is the Sayreville plant. Admit-tedly, during the preceding 12 months, the Respondentmanufactured, sold, and distributed at the Sayreville plantproducts, goods, and materials valued in excess of $50,000of which products, goods, and materials valued in excess of$50,000 were shipped from the Sayreville plant in interstatecommerce directly to States of the United States other thanthe State of New Jersey. I find that the Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act, and that Local 1310 has at alltimes here material been a labor organization within themeaning of Section 2(5) of the Act.The following persons occupy the positions set oppositetheir names and admittedly are supervisors and agents ofthe Respondent:Howard Reeves-Executive Vice PresidentRobert Ortleb-Manager of Manufacturing' andEngineeringRobert Sayers-ForemanFrank Schreck-ForemanAndrew Swiderski-ForemanII.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe parties agree that all production and maintenanceemployees, includingwarehousemen employed at theSayreville plant, but excluding all office clerical employees,professional employees, laboratory employees, guards, andall supervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act. The Respondent,however, denies that on or before February 25, 1973, amajority of the employees in the foregoing unit designatedand selected Local 1310 as their representative for the pur-poses of collective bargaining. According to the complaint,Local 1310, on or about March 12, requested that the Re-spondent bargain collectively with it and at all times there-after the Respondent refused to recognize and bargain withthe Union. A strike occurred on or about March 12, which,according to the complaint, was prolonged by theRespondent's unfair labor practices. Thus, it is allegedthat,on or about March 1; Foreman Frank Schreckwarned its employees that they would suffer economic re-prisals, including the loss of all their benefits, if they be-came or remained members of the Union or gave it anyassistance or support; it further alleged that, on or aboutMarch 13, Robert Ortleb, manager of manufacturing andengineering,told employees that they wereengaging in awildcat strike and that the Respondent would sue themand take away their homes and cars if they became orremained members of Local 1310 or gave it any assistanceor support; it is also alleged that, on or about March 12,Ortleb warned its employees that they could be dischargedfor engaging in a strike which began on March 12. On orabout April 27, the Respondent and Local 1310 executedan informal settlement agreementinCase 22-CA-5349,which was approved by the Acting Regional Director on orabout April 30..Briefly stated, the complaint alleges that the Respon-dent, from February 27 until April 27, unlawfully refusedto bargain with the Union in violation of Section 8(a)(I)and (5) of the Act; threatened employees with economicreprisals if they became or remained members of Local1310; and threatened to sue them for engaging in a strikeand picketing in violation of Section 8(a)(1) of the Act;refused to bargain between May and October 1973, bymeeting with the Union but with no intention of enteringintomeaningful negotiations or reaching agreement; un-lawfully suspended employee Edward Masterson for 3days in June because of his sympathy for and activities onbehalf of the Union; and, on September 22, suspendedMasterson and thereafter discharged him on September 26,all in violation of Section 8(a)(l) and (3) of the Act, and, bydischarging Masterson because Local 1310 filed an unfairlabor practice charge on his behalf concerning his suspen-sion, violated Section 8(a)(1) and (4) of the Act.The settlement agreement entered into on April 27 andapproved by the Acting Regional Director on April 30 pro-vided that the Respondent would cease and desist fromrefusingto bargain with Local 1310; threatening employeeswith discharge or loss of benefits or other reprisals becausethey engaged in concerted or union activities; in any like orrelatedmanner interfering with, restraining, or coercingemployees in the exercise of their Section 7 rights; andwould offer immediate and full reinstatement to employeesupon their making an unconditional application for rein-statement; and, upon request, recognize and bargain col-lectively with Local 1310 as the exclusive representative ofthe employees in the foregoing appropriate unit and, if anagreement were reached, embody it in a written and signedmemorandum. The complaint further alleges that on orabout June 12 the Respondent suspended Masterson anddischarged him on or about September 26 because hejoined or assisted the Union. In addition, the complaintalleges that since on or about May 7 the Respondent hasnegotiated with the Union in bad faith and with no inten-tion of entering into a final or binding agreement, and, onor about September 22, unilaterally instituted a pensionplan and changed the payroll week without consultationwith the Union and, on or about October 19, unilaterallygranted wage increases, eliminated the Christmas bonusprogram, and changed its established sick leave program.B.The Alleged Initial Refusal To Recognize the UnionIn late1971, in response to employee complaints con-cerning wages and working conditions, Ortleb selected two FINEORGANICS, INC.employees, Stanley Rowlands and Kenneth Mantovany, todiscuss with him matters of mutual concern. These sametwo employees, in 1972, were selected by Ortleb and metwith the Respondent concerning wages and working condi-tions which would be in effect for the following year. Apetition designating Rowlands, and Mantovany as repre-sentativesof the other employees was placed on the bulle-tin board and, at various times before the end of 1972, thisdocument was executed by a substantial number of em-ployees. Approximately four meetings were held betweenOctober and December 1972 concerning the application ofterms and conditions of employment for the period begin-ning January 1973 through December 31 of that year.At the first meeting, the employee-representatives sub-mitted a list of demands to Ortleb, who stated that he hadto take the list to the Lodi plant where the Respondent'smain office was located. The demands submitted requesteda wage increase, additional holidays, severance pay, andthe institution of a job classification system. Followingthis, two additional meetings were held to consider the de-mands, but no agreement was reached. On or about De-cember 31, a final meeting was held at which Ortleb speci-fied the wage increase as an improvement in working con-ditions which employees would receive in the coming year.In reply, Rowlands stated that the employees would not be.satisfiedwith the proposals. Ortleb responded that thewage increase and life insurance benefits that were offeredwere all that the Company would give at that time and thatRowlands should return to the employees and "sell thepackage to them." Rowlands stated that he did not believethat the package could be sold, but that he would commu-nicate the Respondent's position to the employees. At theclose of the meeting, no agreement or memorandum of anykind was executed. Later on Rowlands told Ortleb that hehad discussed the Respondent's proposal with the employ-ees and that they were dissatisfied with it.In January, Local 1310 commenced an organizationaldrive among the Respondent's employees and shortlythereafter obtained signed authorization cards from a num-ber of them. On January 29, the Union filed a representa-tion petition with Region 22 and at the same time informedthe Respondent by letter that its employees had designatedthe Union as their bargaining representative. On February8, an informal conference was scheduled in the RegionalOffice to discuss the Union's petition and the possibility ofentering into a consent election agreement. The Union wasrepresented by its attorney, John Craner, and its businessagent, Edward Kmon, while Respondent was representedby its attorney, Carl Nitto. At this meeting, Nitto proffereda document, to which was attached the list of signatures ofemployees, designating Rowlands and Mantovany to rep-resent them in negotiations with the employer, and Nittoasserted that this constituted a contract bar to an election.The Union, rather than delay the proceeding, elected towithdraw its petition in order to have sufficient time tocontact the employees to ascertain the validity of the docu-ment that was asserted to be a bar to the Union's petition.On February18, a meetingwas held in Sayreville whichwas attended by approximately 12 employees. They indi-cated to the representatives of the Union that they wereunaware of the existence of any agreement between the163Respondent and the employees and that before beingshown the document by the Union that evening they weretotally unaware of its existence. A second meeting was heldon February 25, which was attended by approximately 12employees. At the conclusion of that meeting, these em-ployees voted unanimously to affiliate with the Union. Fol-lowing that, Attorney Nelson advised the Respondent in aletter dated February 27 that the employee organizationwhich had been instituted by the Respondent had voted toaffiliatewith the Union and that the Union then repre-sented the employees. Nelson further advised that thestatement of policy presented to the Regional Office hadbeen carefully considered and that the Union did not be-lieve that it constituted a valid collective-bargaining agree-ment. Nelson asserted that, at best, the document could beconsidered to be the Respondent's lastproposal in thecourse of the bargaining process. The Respondent did notreply to the letter. Not long thereafter, Business AgentNaughton of the Union got in touch with the Respondentto discuss the recognition of the Union and the recent dis-charge of an employee. During the course of a telephoneconversation with Howard Reeves, the Respondent's exec-utivevicepresident,Reeves told Naughton that theRespondent's legal department advised him that the Unionwas not the bargaining representative of the Respondent'semployees.Inanothermeeting theUnionheldwiththeRespondent's employees on March 10, the employees wereinformed of the Respondent's refusal to recognize theUnion. The 12 employees present at the meeting votedunanimously in favor of the strike action and on Monday,March 12, a picket line was established at theRespondent's premises. During the course of the strike, ap-proximately 16 out of the unit of 17 participated by engag-ing in picketing and other activities in support of the strike.During the first few days of the strike, Assistant Manag-er Paul Arthurs came from the Respondent's premises tospeak with.Masterson who had recently been elected chiefshop steward and who was also serving as a picket captain.Arthurs told Masterson. that Ortleb wished to speak withhim and that he should come into the plant for that pur-pose.Masterson replied that he would come in if he couldbe accompanied by a union representative. In response..Arthurs stated that this was'not possible and left the picketline area. Shortly thereafter, Ortleb came out to the picketline and approached Rowlands, who had recently beenelected assistant shop steward, and asked him to come intothe plant to speak with him. Kmon, who had arrived at thepicket line shortly before, told Ortleb that the Union repre-sented the Respondent's employees and that if Ortlebwished to talk with anyone he should talk with Kmon. Ort-leb paid no attention and turned towards Rowlands andasked, "Stanley?"Rowlands replied: "You heard theman." Ortleb then turned his attention to Masterson, whodid not respond, and thereupon Ortleb left the area.-On the second day of the strike, March 13, Ortleb againcame out to the picket line and presented a letter to theemployees then performing picket duty. The letter statedthat the Respondent "has a long history over thirty years ofgoodrelationswith its workers-and wishestomaintaingood and friendly relations with its people. We have a con- 164DECISIONSOF NATIONALLABOR RELATIONS BOARDtractual agreement with you that has been reviewed by theNLRB. This agreement is valid and binding on both sides:You are in violation of that agreement." The letter went onto state that a "wild-cat strike is a highly irresponsible ac-tion.We do not believe you are aware of the possible con-sequence of this action. You could legally be discharged orreplaced." The letter then offered employees the opportu-nity to come back to work, and stated that they had theright to talk with the Respondent and negotiate, and thatthey also had a grievance procedure which had not beenused. It concluded by stating that the Board "maintainsthat we have an agreement with you Fine Organics em-ployees.We cannot transfer representation to anothergroup without due NLRB process, even if this weredeemed the right course of, action." In addition to distrib-uting the letter, Ortleb spoke with several of the employeesand informed them that they were engagedin an illegalstrike and that, as a consequence, they could lose theirhomes and their automobiles. During the course of thestrike, on several occasions, Foremen Schreck, Swiderski,and Sayers spoke with pickets and told them that if theUnion represented the employees and negotiations com-menced, the employees would lose the benefits they thenenjoyed, including shift differentials.Kmon filed an unfair labor practice charge on March 16,alleging that the Respondent had violated Section 8(a)(1)by threatening employees concerning their sympathy forand activities on behalf of the Union. In addition, the,charge alleged that the Respondent violated Section 8(a)(3)and (5) of the Act by discharging an employee and byrefusing to bargain with the Union. Early in April, Attor-ney Nitto got in touch with Kraner, the-Union's counsel,and discussed the possibility.of resolving the matter. As aresult,Kraner and Kmon met with Nitto in the latter'soffice and, in response to Nitto's inquiry concerning theUnion's position, the union representative replied that thematter could be resolved by granting the Union recogni-tion and paying the employees for time lost during thestrike and that the parties should commence negotiationsfor an agreement. Nitto declined the proposal. Thereupon,the Union caucused and then reduced its demand for back-pay during the period of the strike from full pay (approxi-mately $22,000) to half pay (approximately $11,000). Inaddition, the Union proposed that the Respondent's state-ment of policy, with-the addition of a union-security provi-sion, a checkoff clause, and a grievance. and arbitrationprocedure be adopted as a collective-bargaining agree-ment. In response, Nitto stated that he thought this wouldbe acceptable but that he would have to consult by tele-phone before committing his client here. Thereafter, Nittostated that he could not accept the offer and.was onlyauthorized to sign a letter of recognition: The Unionagreed with this proposal, withdrewits 8(a)(3) charge, and.,proposed an informal settlement agreement with respect tothe remaining 8(a)(1) and (5) allegations. The settlementagreement was thereafter executed by the parties, as relat-ed above.''.Following' the settlement agreement, the parties began.negotiations in an effort to arrive at a collective-bargainingagreement. A number of meetings were held which willnext be discussed.The first meeting was held on May 4, and at that timetheUnion presented a list of demands which the partiesproceeded to review. When this meeting ended, approxi-mately one-half of the proposals had been discussed. Re-spondent made no proposals at this session. They next metonMay 7, when they discussed the remainder of theUnion's proposals. On behalf of the Respondent, Carl Nit-to,Respondent's attorney, indicated that he could not ac-cept or reject the proposals and that he was merely seekingclarification of them. Nitto, near the end of the meeting,stated that he was being replaced and that he would there-after no longer represent the Respondent in the negotia-tions.The Respondent's stock was purchased by Hexcel Cor-poration on May 14.When the parties met on May 22, the Respondent wasrepresented by Ortleb and one R. E. Nelson, personnelvice president of Hexceb The Union, at the request of theRespondent,againoutlined the proposals previously sub-mitted inasmuch as Nelson, chief spokesman for the Re-spondent, was unfamiliar with them. Nelson made certainproposals concerning insurance coverage, pension plan,and a profit-sharing plan which he stated were "corporatepolicy." The Union agreed to study the Respondent's proposals, but no agreement was reached with respect to anyparticular item.When the parties met on May 31, Arthurswas present as a member of the Respondent's negotiatingteam. The-Union asked certain questions concerning theinsurance, pension, and profit-sharing plan which the Re-spondent had proposed at the previous meeting. In reply,theRespondent stated that these plans' were "corporatepolicy" and asked that they be immediately accepted bythe Union so that the plans could be implemented by theRespondent at its Sayreville location. After some discus-reach agreement on a complete package which could thenbe submitted to the employees, and 'stated that they couldnot deal in "bits and pieces." At the close of the meeting,the Respondent had not accepted or rejected any of theUnion's proposals and the Union did not agree to thosemade by the Respondent in the areas of insurance, pen-sion, and profit sharing.,When the parties met on June 7, the Respondent againasked for immediate acceptance of its life insurance, pen-sion."plan, stock saving, and stock purchase plan which ithad previously proposed. Representatives' of the Unionstated that the Union felt that its "pension plan was morebeneficial to the employees and that it, rather than theRespondent's plan, should be adopted.='The Respondentagain stated that its plans were "corporate policy." Therewas further discussion of the Union's demands but, exceptfor the language.to be incorporated in the recognitionclause, no agreements were reached. The Respondent spe-cifically rejected the Union's proposalsconcerning unionsecurity, check off, grievance procedure, the performanceof unitwork by foremeii,'and all monetaryissues. Respon-dent did indicate that it would submit proposals of its ownon these subjects at a later date. The meeting scheduled forJuly 6 was canceled at Nelson's request inasmuch as hehad a conflicting commitment. The parties met on July 9,at which time the Respondent submitted its counterpropo FINE ORGANICS, INC.165sal.The work rule portion was virtually identical with thestatement of policy that had previously been prepared andwas originally interposed as a bar to the Union's petition,as described above. The Union proposed a standard union-security clause and the Respondent replied that it wouldnot agreeto anyunion-securityarrangement.The Unionproposed a clause which would prohibit supervisors fromperforming bargaining unit work. The Respondent refusedto agree to such a proposal and insisted that supervisorswould perform such duty. The Union proposed a grievanceprocedure culminating in arbitration and the Respondentcounter-offered with a procedure which terminated withthe plant manager but allowed the Union to strike upon 10days' notice. In reply to the Union's request for additionalsick days, the Respondent proposed that unused sick dayswould be accumulated up to a limit of 25, with no provi-sion for further storage of unused time. Concerning senior-ity and promotions, the Respondent proposed that it be thesole judge of the qualifications of all employees. In addi-tion, the Respondent asserted that it would not recognizeshop stewards designated by the Union. The partiesreached agreement with respect to job classifications, dis-tribution of overtime, and a recognition and savings clause.The witness for the Respondent recounted that at the endof the meeting the parties were apart on all economic is-sues,holidays, vacations, sick leave, the effective date ofthe contract, seniority, superseniority for shop stewards,hours of work, overtime provisions, shift differentials, at-tendance bonus, Christmas bonus, advanced scheduling ofshifts, life insurance, pension plan, savings plan, change inthe pay period, and stock purchase plan.At the August 9 meeting, the parties agreed that a medi-ator designated by the New Jersey State Mediation andConciliation Service, one Richard Kosten, be present. Inorder to inform the mediator of the position of the parties,the Respondent prepared a document entitled "Status ofNegotiations." As made clear therein, there were very fewareas of agreement between the Respondent and the Unionat that time. The Union sought a wageincreaseof 75 centsper hour and an increase in holidays and alloted sick days.It also proposed an increase in the existing Christmas bo-nus, changes in the Blue Cross-Blue Shield Plan, a majormedical plan, and a plan for the provision of dental careand eye glass service. In response, the Respondent stated itwould not discuss monetary issues on the ground it wasHexcel policy to offer one wage increase a year and thatthe employees had already received a wage increase withinthe previous 12 months. The Respondent again reiteratedits desire to enroll its employees in pension, life insurance,stock savings, and stock purchase plans that it had previ-ously proposed and to change the workweek to conformwith the uniform practice within the Hexcel corporation.Aside from agreeing on a "successors and assigns" clause;the parties did not reach agreement on any major issue.Following this meeting, the Union received two lettersfrom the Respondent dated August 15 and 27, respectively.In the earlier letter, the Respondent stated that it intendedto implement its life insurance, retirement, savings, andpension plans, as of September 1, in spite of the fact thatno agreement had been reached on the subject. Copies ofthis letter, and the second as well, were posted on the bulle-tin board before the Union could possibly have receivedthe document. In the August 27 letter, the Respondent out-lined four other employee benefits: company-paid majormedical insurance, stock purchase plan, overtime pay onshift differential, prorated bonus pay, and a change in thestandard workweek. In response to the Respondent's let-ters, the employees were asked to sign cards in order toenroll in the plans being provided. The record clearlyshows that at no time before the posting of the letters hadthe payment of a prorated bonus been discussed. On thecontrary, the Union proposed increases in the Christmasbonus which was eliminated by the institution of a prorat-ed bonus plan.At the September 14 meeting, the Union reduced itswage proposal from 75 cents to approximately 32 cents anhour. In addition, it made further concessions by with-drawing its demand for a dental and eye glass plan andproposed changes in its vacation program.' The Union alsoindicated, through the mediator,. that it would consider amaintenance of membership provision rather than the fullunion-security provision that it had originally requested.The parties did agree on a change in the workweek and aprovision allowing plant visitation by union representa-tives, provided that they first obtain permission from theRespondent so its production would not be interrupted.The Respondent did not alter its provision with respect tounion security, management rights, the performance ofbargaining unit work by foremen, grievance procedure, orany other issue of substance.The partiesnextmet on October 10 and 11, and dis-cussed the issue of union security and again Respondentstated that it was corporate policy that such a provisioncould not be incorporated into any collective-bargainingagreement. The Union, in response, presented a copy ofthe collective-bargaining agreement between Hexcel andthe International ChemicalWorkers' Union, Local 422,and pointed out that that agreement contained a union-security provision and a grievance and arbitration proce-dure, all of which the Respondent had refused to grant theUnion on the ground that such matters were against corpo-rate policy. Nonetheless, the Respondent refused to alteritsposition. The Union made further concessions with re-spect to its previous position. It accepted the Respondent'sproposal concerning the accumulation of sick days, with-drew its proposal concerning long-term disability, andagreed that foremen could perform bargaining unit work10 percent of their worktime. Finally, the Union acceptedthe Respondent's life insurance program, sick pay, majormedical plan, the change in the workweek, and the jobprogression system. Aside from these concessions, whichwere accepted by the Respondent, there were no agree-ments reached on any other items in dispute. The Respon-dent proposed a wage increase of 8 cents retroactive toJuly, plus a 24-to-30-cent-per-hour increase effective Janu-ary I.After the October II meeting, the Respondent advisedKmon in a letter of the same date that it would, as soon as1Originally the Union had demanded 3 weeks' vacation after 5 years ofservice. and proposed instead 3 weeks after 8 years and completely with-drew its demand for a 5 weeks' vacation after 25 years. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDpossible, implement its proposals with respect to majormedical insurance, overtime pay on shift differential, pro-rated bonus payment, sick leave, the change in the work-week, the stock purchase plan, and the change in the wagestructure reflecting increases of 3 and 5 cents an hour tooffset changes in the Respondent's bonus program. TheRespondent's letter stated the inability to reach an agree-ment with the Union was attributable to a disagreementwith respect to the union-shop issue. Despite the Union'sobjections, timely communicated to the Respondent, theRespondent did implement the described proposals whichmay be summarized as follows:1.Company-paid major insurance.2.Overtime pay on shift differential to be included inbase pay when computing overtime.3.Prorated bonus payment-a 5-cent-per-hour in-crease in wage rates in lieu of year-end Christmas bo-nus; in addition, the payment of 3 days' pay to eachemployee to be made at the time of the change in theworkweek, representing a prorated bonus for the first9 months of the year, terminating such benefit.4.Sick leave-conversion to Hexcel standard sickprogram which provided for the accrual of unusedsick leave at a half day per month. In addition, em-ployeeswould receive 3-cent-per-hour pay adjust-ments effective January 1, to offset the previous semi-annual payment of unused sick leave.5.The workweek was changed to a period beginning12:01Monday and ending at midnight the followingSunday, with a payday on Friday, following the end ofthe workweek; retroactive pay in lieu of unused sickleave and 3 days' pay in lieu of a bonus was paid atthe time the changeover was effected.6.The Respondent stated that it was no longer possi-ble to have employees participate in the stock pur-chase plan beginning September 1, but proposed parti-cipation beginning with the second phase of the plan,March 1.7.The Respondent altered the wage rates to reflectthe 3-cent sick leave and 5-cent bonus adjustment.At a November 8 meeting arranged by the mediator,there was no movement by the parties.. The Respondent'sforegoing proposals had already been implemented in theirentirety.C. The Discharge of MastersonMasterson was employed by the Respondent in Septem-ber 1972 and was assigned to the reactor area. Thereafter,Masterson was assigned to the centrifuge, where he wasgiven a brief period of on-the-job training. During thecourse of the strike previously described, Masterson servedin the capacity of chief shop steward for the Union and aspicket line captain.. When Ortleb desired to negotiate withthe employees during the strike, he approached Mastersonwho replied that he would only do so if the union represen-tative were allowed to accompany him into the plant. Mas-terson was also among the employees whom the Respon-dent threatened with reprisals because they had engaged ina strike on behalf of the Union. At the conclusion of thestrike,Masterson, as chief shop steward, was appointedalong with Rowlands to the negotiating committee.Masterson testified that as soon as the strike was overand he had returned to work the Respondent changed itsattitude toward him and began to carefully watch hisIunchbreaks and his presence in the lockerroom. On June12,Masterson received a 3-day suspension for allegedlysmoking on the roof of the plant. Although the Respondenthas a rule against smoking on the roof, the record showsthat employees have, in the past, smoked on the roof onnumerous occasions without reprisal. In addition, the rec-ord shows that on a number of occasions there were ciga-rette butts present on the roof, that Masterson and othershad previously smoked at that location, and at least onceShift Foreman Frank Sayers observed Masterson smokingwithout reprisal of any kind.At the start of the shift on September 8, Ralph Skelton,an employee, overheard Schreck tell Tom Salvatore, a newforeman-trainee, to keep an eye on Masterson. Later, Skel-ton eavesdropped on the same two supervisors and heardSchreck tell Salvatore to go up to the centrifuge on thefourth floor where Masterson was assigned to see if he wassleeping. Salvatore went to the centrifuge area and, whenhe returned, informed Schreck that Masterson was in aprone position but was not sleeping. On the other hand,Salvatore denied that Masterson was not sleeping or thathe had so reported to Schreck.On Saturday, September 22, Masterson was again as-signed to work on the centrifuge. At the start of the shift, atapproximately 11:45 p.m., Skelton and another employeeoverheard Foreman Schreck tell Salvatore to "keep an eye"on Masterson. After the shift started, Schreck told Salva-tore to go upstairs and check on Masterson in order toascertain whether he was sleeping. About 15 minutes later,Salvatore returned and reported that although Mastersonwas in a prone position he was not sleeping.2 Skelton, real-izing the damage to Masterson, his fellow employee, wentaround the back of the building and up a catwalk to thefourth floor. He told Masterson that he had overheard theconversation between Schreck and Salvatore and warnedhim to be careful. When Skelton returned to the first floor,he again overheard Schreck tell Salvatore that "it will taketime, but we will eventually get him.". Skelton admitted toSchreck and Salvatore that he had warned Masterson andwas reprimanded for his conduct.About 1:30 in the morning, Foreman Schreck again toldSalvatore to go to the fourth floor centrifuge area andcheck if Masterson was sleeping. Schreck testified that hehad seen Masterson asleep, but, rather than wake him up,summoned Salvatore for corroboration. On Salvatore'sway up, he saw spillage coming from the big trap on thesecond floor. He ran upstairs and Masterson, according toSalvatore, got up from his lying down position and tookcare of the problem. Salvatore then went downstairs tohelp Schreck who was cleaning up.2 It should be noted that before this Skelton had talked with ForemanSayers about the Union and Sayers indicated that the Respondent wouldeventually get rid of Masterson. Later. Schreck. angry at Masterson's strikeactivity. told Skelton he would "eventuallyget him." FINE ORGANICS, INC.Later in the evening, Masterson experienced a "roughload" on the centrifuge, which occurs many times duringthe year.Basedon previous experiences, Masterson purgedby stopping the feed in an attempt to let the material in thecentrifuge dry up and settle down. When the machine en-tered the wash phase, Masterson's counter-measures wereno longer effective, and the machine, running rough, shutitself off. As a result, water from the centrifuge fell into thehopper and dryer and some liquid trickled down on thefloor of the mill below. Peter Shuhala, a maintenance man,was advised of the spill and, after covering the mill to. pre-vent damage, proceeded up to the centrifuge area to ascer-tain the cause. Shuhala could not recall exactly what oc-curred and testified that either he or Masterson started thecentrifuge. The machine was out of service a short periodof time and there was no damage to any of the equipment.In addition, Skelton testified that during the course ofthe evening, after the foregoing incident, he warned Mas-terson that the supervisors were watching him. Skelton re-lated that during the course of this conversation that eve-ning he heard Schreck tell Salvatore that he would "getMasterson that night." It is rather interesting that, with somuch to learn about a new plant, Schreck had Salvatorecheck on Masterson, one of many employees in the plantthat night, on several occasions. In my view, Skelton's testi-mony was given forthrightly with sharp recall of events ofthat evening. He candidly related that he had slept onnumerous occasions in the plant. Some hours later, whenMasterson had a rough load, which is a common occur-rence, the centrifuge began to vibrate and the automaticcutoff switch shut off the machine. Masterson was unableto restart the centrifuge until the machine came to a com-plete stop and some water from-the centrifuge flowed intothe hopper and wet some product. The production processinvolves wetting the product and in the instant case theonly consequence was that the material had to be dried alonger period of time. There was no damage to the mill orthemachinery and the Respondent's production did notmeasurably suffer. Before this spillage, Schreck's foremanagain climbed the four flights of stairs to the centrifugearea to check on Masterson and again testified that he wassleeping. Although Schreck hated Masterson, according tohis testimony, he wanted a witness to the incident andagain returned to the first floor of the plant to summonSalvatore to observe the sleeping employee. Once again,the spillage occurred in the interim, and by the time main-tenance man Shuhala reached thesceneMasterson wasawake and attending to his machine., Thus, twice in oneevening the Respondent's supervisors, in an alleged questfor corroboration, allowed Masterson to allegedly sleepwhile his machine was in operation and in the few minutesrequired to summon a witness the operation of the centri-fuge went awry. Schreck, the experienced foreman and hisassistant Salvatore, although they were in full charge of theplant, allegedly needed guidance concerning the situation'and took no action until 6 a.m., 2 hours after the secondincident allegedly occurred and after they communicatedwith Respondent's plant manager. Masterson was suspend-ed at approximately 6:30 a.m., 1-1/2 hours before the endof the shift. The following Monday and -Tuesday, Ortlebconducted his own investigation of the incident and after167allegedly considering the matter determined to dischargeMasterson.Iam persuaded that Masterson was a thorn in theRespondent's side, and particularly Schreck who hated himbecause of their confrontation and because he believedthat the advent of the Union threatened his job. The recordshows that sleeping is a common occurrence in the plantand, even if Masterson was guilty of the alleged infraction,itwould have been overlooked and gone unnoticed, but forMasterson's union activity. Even Salvatore, until he hadreceived instructions from Schreckwithregard toRespondent's policy toward Masterson, overlooked andfailed to record a similar incident 3 days earlier. It seemsevident that the Respondent was out to get Masterson anddid so in reprisal for engaging in protected activity, in vio-lation of Section 8(a)(1) and (3) of the Ac t.3At about 4:15 a.m., while making his regular rounds,Salvatore visited the centrifuge area and found that Mas-terson was asleep. He then left the area to notify Schreckand, in the meantime, water began to flow from the centri-fuge which, by that time, was not operating properly.4 Sal-vatore went upstairs and met Masterson, who was wideawake, and Shuhala, attending to the machine.' At approx-imately 6 in the morning, after talking with Ortleb, Schrecksuspended Masterson.The following Monday and Tuesday, Ortleb discussedthe events of the previous Friday with Schreck, Salvatore,and Masterson. In addition, he delivered a copy of thecharge, filed by Local 1310, to Respondent's Lodi plantand discussed Masterson's discharge with Reeves and withNelson in California. On September 26, Ortleb decided toterminateMasterson and a letter was sent him advisinghim that he had been suspended for 3 days on June 12,because of a "serious infraction of proper work conduct,"and that, as a result of "another infraction of proper workconduct on September 22, 1973, your employment at FineOrganics is hereby terminated."Discussion and Conclusionsargues that the Re-spondent, by refusing to recognize and bargain with theUnion upon receipt of a timely demand for recognition inan appropriate unit and at a time whenthe Respondenthad no doubts that the Union represented a large majorityof its employees, violated Section8(a)(l) and(5) of the Act.Elaborating on this point, counselstatesthat on February27 the Union clearly represented a majority and the Re-spondent, by a letter of February 27, was advised that the3Even if Masterson was asleep on September 22. which he steadfastlydenied,the record clearly reveals that sleeping is a common occurrence onthe third shift, tolerated by management, and was used here as a pretext fordischarging.. Masterson. The existence of valid grounds for discharge isclearly no defense to an unfair labor practice when discriminatory motive isa factor in the employer's decision. SeeN.L.R.B. v. S1.mons ManufacturingCo., 328 F.2d 835. 837 (C.A. 7, 1964)."The product. which had to be redried, was not damaged.5It should be noted that Salvatore testified, contrary to Skelton, thatMasterson was also sleeping the first time he visited the area. AlthoughSalvatore testified that he saw Masterson asleep twice that night,he madeonly one entry in the log which appears to refer to the first incident anddoes not mention the spillage at all. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees who were members in the association which theRespondent had created voted to affiliate with Local 1310.Moreover, by letter dated January 25, the Union had ad-vised the Respondent that it had been designated by theRespondent's employees as their exclusive collective-bar-gaining representative. However, the Respondent refusedto recognize the Union, apparently because it preferred todeal with the employees directly. As we have seen, a strikecommenced on March 12 and it was not until April 27 thatthe Respondent acknowledged the Union's existence andrecognized it as the representative of its employees for bar-gaining purposes. At no time did the Respondent state thatitdoubted the Union's majority status. To the contrary, theRespondent threatened its employees with reprisals andmade every effort to deal with Rowlands and Masterson asindividuals or as representatives of the organization it hadcreated 2 years previously, rather than with the Union.It is, of course, true that the Board has held that anemployer, absent the commission of unfair labor practices,may resist a claim for recognition on the part of a labororganization and insist that it demonstrate its majority sta-tus in an election conducted by the Board.' However,counsel for the General Counsel argues that in the presentcase the Respondent opposed such a demonstration by as-serting that its statement of policy, which it had unilateral-ly propounded, constituted a bar to the petition filed by theUnion. He notes that the Respondent attempted to rely ona document which had neither been seen nor signed by anyof the employees or their representative in an effort tothwart the desires of its employees to be represented by theUnion. Thus, he states that the determination of the Re-spondent "to avoid dealing with any union is dramaticallydemonstrated by a clause in its Statement of Policy whichpurports to waive the right of its employees, for the life ofthe agreement, from seeking any formal certification by theBoard." He points out that when the Union went on strikethe Respondent "embarked upon a campaign to. destroy itsmajority status, which, at that time, was fully demonstratedby the participation of 16 of Respondent's employees in aunit consisting of approximately 17 people." Despite this,he argues that the Respondent sought to undermine theUnion's majority status by attempting to bargain withRowlands and Masterson without the presence of theUnion's representative and by "threatening employees witheconomic reprisals, law suits, loss of their homes and theircars, and with discharge." This conduct, it is asserted, con-stituted violations of Section 8(a)(l) and (5) of the Act.On the other hand, counsel for the Respondent contendsthat the bargaining was "run-of-the-mill," and that neitherwas more adamant than the other. He contends that ifeither party "could be said to have unreasonably taken aposition, that would be the Union's position on the Unionshop," inasmuchas, inhis view, the Union "notified theCompany it would not sign a contract without the Unionshop." It is his position that the implementation of certainbenefits was not unlawful because the Respondent "couldnot be expected to stop operating its business just becausethe, Union did not want to agree to certain provisions in the6 Linden Lumber Division, Summer & Co.,190 NLRB 718 (1971).contract."In sum,he contends that the parties had reachedan impasse and that therefore the Respondent was "free todo as it did-implement the benefits it had offered to theUnion."Iam convinced that counsel for the General Counsel hasthe better of the argument and, accordingly, I concludeand find that the Respondent violated Section 8(a)(5) and(1) of the Act by its conduct by withholding recognitionfrom the Union during the period from February 27 toApril 27. Moreover, I find that the Regional Director prop-erly revoked the April'27 settlementagreementon Novem-ber 24, in view of the fact that the Respondent, by its sub-sequent conduct, further violated Section 8(a)(5) and (1) ofthe Act.In addition, the record shows that the Respondent, bySupervisors Schreck, Sayers, and Swiderski, on or aboutMarch 13, warned employees that if the Union were recog-nized as their representative they would suffer economicreprisals, including loss of benefits then enjoyed. As wehave seen, Rowlands testified without contradiction that,during the strike, these three supervisors told employeesthat the strike was a "wildcat strike and that the employeeswould lose everything they had." In addition, the Respon-dent informed employees by letter that the strike was ille-gal and that those who participated in it could be dis-charged or replaced. Moreover, Ortleb and A'rthursassert-ed that the strikers would be sorry and that they could losetheir homes or automobiles. I further conclude that thestrikewhich commenced on March 12 was'caused by theRespondent's unfair labor practices and that at no time didthe Respondent' doubt the Union's majority status. To thecontrary, the Respondent threatened employees with repri-sals and attempted to deal'with Rowlands and Mastersonas individuals or in the capacity of representatives of theorganizationthe Respondent had created 2 years previous-ly.It is the position of counsel for the General Counsel thatby meeting with the Union from May through October,with no intention of enteringinto meaningfulnegotiationsor reaching a collective-bargainingagreement, the Respon-dent further violated Section 8(a)(5) and (1) of the Act. Aswe have seen, Respondent's attorney, Nitto, was given au-thority to recognize the Union but was not authorized, aspart of an overall settlement, to agree to any backpay toreimburse the employees for wageslost as a result of theRespondent's unfair labor practices or to 'enter into sub-stantive negotiations for an agreement which would haveas its core, the Respondent's ownstatement of'policy. Infact,Nitto was only authorized to adopt the Respondent'sstatement of policy,in toto,as a finalcollective-bargainingagreement.Despite the apparentimminenceof a purchase of theRespondent's stocks by the Hexcel Corporation, no noticeof thiswas givento the Union. At the secondmeeting onMay 7, Kmon continued to review and explain the propos-als that had previously been submittedand it was not untilthe latter part ofthatmeetingthat anyone informed, theUnion that Hexcel had purchased the stock of the Respon-dent and that there would be a change in the identity of theRespondent's representation at the bargaining table. Nel-son, Hexcel'spersonnel vice president, testified that he did FINE ORGANICS, INC.not have authority at any time prior to May 14 with respectto the Respondent and, therefore, was justified in conceal-ing the stock purchase from the Union and allowing theUnion to continue to negotiate with Nitto, although it hadalready been determined that he would be replaced. Ort-leb, however, clearly had authority to inform the Union ofthe imminence of the purchase and could have suggested apostponement of the meetings in order to eliminate thenecessity of meaningless negotiations. By this conduct, theRespondent caused the Union, in effect, to negotiate with alame duck representative and at the third meeting wascompelled to cover the same ground with Nelson, the newrepresentative of the Respondent, as had been previouslycovered with Nitto.When Hexcel's representative handled the negotiations,theRespondent introduced proposals on the subjects ofpension, life insurance, and a stock savings and pensionplan which were characterized as "corporate policy." Thesepolicies were not submitted as a counteroffer to the Unionbut as items that were inherent in Hexcel's ownership andwhich represented the way in which these benefits wouldbe afforded to the employees. It is plain that the rigidstance of the Respondent with regard to these benefits isreadily apparent by its unilateral implementation of thesebenefits during the course of the negotiations without af-fording the Union the opportunity to fully discuss theseissues in the context of a complete collective-bargainingagreementwhich the Union could present to theRespondent's employees for their approval. It seems clearthat the Respondent did not give any meaningful consider-ation to the Union's proposals and, on August .15, despitethe fact that one item, namely prorated bonuses, had noteven been discussed "took the proposals to the employees."Inasmuch as the negotiations were still in their infancy andthere was no justification for direct communication to theemployees, it appears that the Respondent desired to un-dermine and diminish the stature of the Union. On August15, the Respondent announced that its proposals on lifeinsurance, retirement, and the savings and pension planwould be implemented on September 23. At that point,there had been four negotiating sessions with Nelson, whohad assumed responsibility as chief spokesman and, itseems clear, no valid impasse had been reached. AlthoughNelson used the word "impasse" in characterizing the sta-tus of negotiations prior to the August 9 meeting where amediator, by mutual agreement, was present, it appearsthat that impasse was caused by the Respondent's insis-tence on its "corporate policy proposals" and not becausethe Union was inflexible or unwilling to alter its position.Indeed, the Respondent did not even conduct its wagestudy until several weeks later, and by the end of the Au-gust 9 meeting, the last one prior to the unilateral imple-mentation of the benefits, did not even make a, wage offer.Itwould seem clear that there was need for further negotia-tions as exemplified in the continued efforts of the media-tors and the additional proposals that were made by bothparties after August 15. An employer may lawfully imple-ment proposals only when'they have previously been of-fered to the Union and "also when negotiations havereacheda validimpasse. SeeN. L. R. B. v. Katz,369 U.S. 736(1962).169The intransigent position of the Respondent is furtherrevealed with regard to Hexcel's corporate benefits when.on August 27, it again proposed certain items to the Unionand placed a copy of a letter on the employees' bulletinboard in the plant before the Union had an adequate op-portunity to receive the Respondent's letter embodyingthose items. The Respondent specifically rejected all of theUnion's proposals and, in lieu thereof, proposed either anestablished Hexcel program or reserved to itself discretionon the issue of management rights. Consideration of theproposal the Respondent first submitted to the Union onJuly 9 indicates quite clearly that the Respondent had nointention of according the Union any meaningful role inthe representation of its employees. As previously noted,the Respondent refused to agree that supervisors who areexcluded from the unit be restricted in any way from theperformance of unit work. The proposed grievance ma-chinery submitted by the Respondent effectively consistedof no more than steps ending with Ortleb, with no recourseto either Hexcel, the parent company, or to any neutralthird party other than the courts. Respondent agreed thatthe Union would have the right to strike over such disputesprovided, however, it have 10 days' notice of its intentionto do so and that such action commenced within a 20-dayperiod. At the outset, the Respondent refused to recognizeshop stewards for the Union, and insisted it would be thesole judge of employees' qualifications with respect to pro-motions. Also, the Respondent refused to consider anyform of union security or to agree to an arrangement forthe checkoff of dues on behalf of the Union.Although the Respondent contended that its position onthese issues was one of principle, it offered no explanationsfor the inclusion of such provision in its own plant in Cali-fornia.Later, the Respondent explained that it did notagree to a checkoff because it did not want to have in itspossession information concerning the union activity of itsemployees and the administration of a checkoff by the Re-spondent would frustrate such a desire. Surely, if it desiredto do so, the Respondent could effectively resist a tempta-tion to discriminate against its employees because of theirmembership in or payment of dues to the Union, and suchseems obviously contrived.The inflexibility of the Respondent's bargaining positionon these and other issues is even clearer when we consideritsOctober 11 letter to employees. There, the Respondentasserted that the only obstacle to reaching an agreementwith the Union-concerned the disagreement the parties hadwith respect to the union-shop issue. According to the Re-spondent, this disagreement placed employees in the posi-tion of not being able to enjoy the benefits which the Com-pany at that time was willing to offer. Therefore, the Re-spondent attempted to place the onus for the loss of thesebenefits on the Union, although, as we have seen, it was theRespondent's own unyielding position with respect to theUnion's proposals regarding grievance procedure, manage-ment rights, seniority, and other issues of importance to theemployees that caused the loss of these benefits.'Through-out the negotiations, the Respondent refused to discuss awage increase, claiming that it was a matter of corporatepolicy for wages to be reviewed and adjustments granted 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDonce during the course of a year and, since the employeeshad already received a wage increase on January 1, furtherdiscussion of that issue was barred. Despite this position,the Respondent had no reluctance in proposing and imple-menting certain benefits,such as major medical insurance,life insurance, and a stock savings and purchase plan, asthese items were "corporate policy benefits" and proposedby the Union. Inconsistently, the Respondent argued thatitwas inappropriate to receive more than one wage adjust-ment in a given year while at the same time offering sub-stantialbenefitsduring that same time interval. Theforegoing implementedbenefitsclearlyplacedtheRespondent's employees in a better position than theywere before, except that these benefits were deliberately inderogation of the Union's bargaining status and the fact oftheir implementation was communicated by Respondentdirectly to its employees, thereby evading its duty to dealwith the Union.Nelson further exemplified Respondent's unyieldingbargaining position when he discussed the Respondent'sposition on wages. In the "Status of Negotiations" submit-ted to the mediator, and Respondent stated: "It is theCompany's position that wages and benefits should be re-viewed and adjusted again January 1, 1974, therefore themonetary proposals are not listed."On cross-examination, Nelson was asked whether thatposition signified that the Respondent would not discusswages for 1973, as an increase had already been unilateral-lygranted as of January 1 of that year. He testified asfollows:Q. Now, is that to signify that at this point in thenegotiations, the company position was that therewould be no discussion as to the 1973 wages, purewage increases as they have been already granted uni-laterally as of January 1, 1973?A. Yes, as I indicatedseveral times,our positionwas that there should be no change but we discussed itmany times. We at no time refused to discuss mone-tary items.Q.Well, if you hadn't refused to discuss monetaryitems why weren't they summarized for the conciliatorin this status of negotiations which the company pro-posed?A. Our position was at that time that the monetaryissues shouldbe adjusted as of January 1, 1974. Wewere not proposing a change at that time.Thus it appears that although Nelson was willing to dis-cuss wages and, so far as it appears, any other subject aswell, he approached the bargaining table with a predeter-mined position and would not, for any reason, alter hisstance.At all times, the Respondent steadfastly adhered to aposition on every majoritemwhich would constitute a ba-sis of a collective-bargaining agreement. The Respondenteven insisted that the current sick leave plan be amendedto conform to Hexcel's policy, despite the.fact that employ-ees would thereby suffer a loss.' The Respondent's offer ofa wage increase late in negotiation consisted of no morethan a replacement for unused sick leave and exchange forthe Christmas bonus which also was unilaterally terminat-ed. Although the Respondent characterized its proposal asa wage increase, in reality it constituted nothing more thana realignment of benefits already possessed by its employ-ees.111.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth above, have aclose, initmate, and substantial relationship to trade, traf-fic,and commerce among the several States, and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.IV. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Upon the basis of the' foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent,Fine Organics, Inc., is an employerwithin the meaning of,Section 2(6) and(7) of the Act.2.Paint,Chemical,Clerical,Warehouse&IndustrialWorkers Union,Local 1310,International Brotherhood ofPainters& Allied Trades, AFL-CIO,isa labor organiza-tion within the meaning of Section2(5) of the Act.3.By questioning employees concerning their union andconcerted activities,theRespondent violated Section8(a)(1) of the Act.4.By making promises of increased benefits to employ-ees if they would withdraw from the Union,the Respon-dent violated Section 8(a)(1) of the Act.5.By granting increased benefits, thereby attempting tobribethe employees to abandon the Union,the Respon-dent violated Section 8(a)(1) of the Act.6.By suspending and later discharging Edward Master-son, the Respondent violated Section 8(a)(1), (3), and (4) ofthe Act.7.By refusing to bargain collectively with the Union,which representedamajority ofthe employees in the ap-propriate unit found above, the Respondent violated Sec-tion 8(a)(5) and(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.[Recommended Order omitted from publication.]7The Respondent's plan previously provided that employees be paid forall of their unused allotment of 6 days per year. The Respondent's proposal,later implemented unilaterally,removed the provision for payment at the,end of the year and provided for accumulation of unused time up to 25days, with the remainder lost.